UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No.3)* JA Solar Holdings Co., Ltd. (Name of Issuer) Ordinary Shares (Title of Class of Securities) (CUSIP Number) Mr. Min Cao 5/F, 36 Jiang Chang San Road, Zhabei, Shanghai, China 200436 Tel: +86-21-6117 9188 Fax: +86-21-6117 9188 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 8, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 1 NAMES OF REPORTING PERSONS [I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only)] Jinglong Group Co., Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 36,545,568 Ordinary Shares 8 SHARED VOTING POWER Not applicable 9 SOLE DISPOSITIVE POWER 36,545,568 Ordinary Shares 10 SHARED DISPOSITIVE POWER Not applicable 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 36,545,568 Ordinary Shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 22.47%1 14 TYPE OF REPORTING PERSON (See Instructions) CO 1 Based on the 162,669,530 outstanding Ordinary Shares of the Issuer as of June 30, 2010, as disclosed in the Issuer’s second quarter 2010 report on August 10, 2010. 2 This Amendment No.3 amends and supplements the Schedule 13D originally filed with the U.S. Securities and Exchange Commission on December 2, 2008, as amended by Amendment No.1 filed on June 11, 2009 and Amendment No.2 filed on December 21, 2009 (together, the “Original Schedule 13D”), relating to the Issuer.Except as expressly set forth herein, there have been no changes in the information set forth in the Schedule 13D.Capitalized terms used but not defined herein have the meanings ascribed to them in the Schedule 13D. Item 4. Purpose of Transaction Item 4 of the Original Schedule 13D is amended as follows: On July 9, 2010, Jinglong sold 800,000 Ordinary Shares of the Issuer through the Rule 10b5-1 Trading Plan at a price of $6.0600 per share. On July 27, 2010, Jinglong sold 5,700 Ordinary Shares of the Issuer through the Rule 10b5-1 Trading Plan at a price of $6.5000 per share. On August 6, 2010, Jinglong sold 117,100 Ordinary Shares of the Issuer through the Rule 10b5-1 Trading Plan at a price of $6.5079 per share. On August 9, 2010, Jinglong sold 877,200 Ordinary Shares of the Issuer through the Rule 10b5-1 Trading Plan at a price of $6.5394 per share. On September 8, 2010, Jinglong sold 500,000 Ordinary Shares of the Issuer in the open market at a price of $7.0979 per share. Jinglong sold theseOrdinary Shares of the Issuer wholly for trading purposes. Other than the purpose stated above, Jinglong has no existing plan or proposal which relates to or would result in any of the matters enumerated in clauses (a) through (i), inclusive, of Item 4 of this Amendment No.1: (a) an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (b) a sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (c) any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (d) any material change in the present capitalization or dividend policy of the Issuer; (e) any other material change in the Issuer’s business or corporate structure; (f) changes in the Issuer’s charter, bylaws or instruments corresponding thereto or other actions which may impede the acquisition or control of the Issuer by any person; (g) causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (h) a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (i) any action similar to any of those enumerated above. Item 5. Interest in Securities of the Issuer Item 5 (a-b) is amended as follows: (a-b)As a result of the disposition of Ordinary Shares, Jinglong beneficially owns and has sole power to vote or to direct the vote and sole power to dispose or to direct the disposition of 3 36,545,568 Ordinary Shares, constituting 22.47% of the outstanding Ordinary Shares of the Issuer (based on the 162,669,530 outstanding Ordinary Shares of the Issuer as of June 30, 2010, as disclosed in the Issuer’s second quarter 2010 report on August 10, 2010.). 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:September 15, 2010 Jinglong Group Co., Ltd. By: /s/ Jin Baofang Name: Jin Baofang Title: Sole Director 5
